                 Case 2:20-cv-00809-BJR Document 22 Filed 09/23/20 Page 1 of 1




 1                                                                  The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   KARA MCCULLOCH DMD MSD PLLC,                            Case No. 2:20-cv-00809-BJR
     individually and on behalf of all others similarly
10   situated,                                               ORDER GRANTING
                                                             STIPULATED MOTION
11                          Plaintiff,
12          v.
13   VALLEY FORGE INSURANCE COMPANY,
14                          Defendant.
15

16          Having reviewed the parties’ Stipulated Motion to Stay, it is hereby ORDERED as follows:

17          1.       The Motion is GRANTED.
18
            2.       The deadline for Defendant to respond to the Complaint is vacated and stayed
19
                     pending a ruling on Plaintiff’s forthcoming motion to consolidate under Fed. R.
20
                     Civ. P. 42 and LCR 42.
21
            3.       Upon resolving Plaintiff’s Rule 42 motion, the Court will schedule a status
22

23                   conference to set case deadlines and discuss administration of this matter.

24          Dated this 23rd day of September, 2020.
25

26                                                        Hon. Judge Barbara J. Rothstein
